UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-05992 JAPAN SMALLER CAPITALIZATION FUND, INC. Two World Financial Center, Building B New York, NY 10281 Nomura Asset Management U.S.A. Inc. Two World Financial Center, Building B New York, NY 10281 Registrant’s telephone number, including area code: (800) 833-0018 Date of fiscal year end:February 28, 2008 Date of reporting period:August 31, 2007 ITEM 1.REPORT TO SHAREHOLDERS JAPAN SMALLER CAPITALIZATION FUND, INC. October 25, 2007 To Our Shareholders: We present the Semi-Annual Report of Japan Smaller Capitalization Fund, Inc. (the “Fund”) for the six months ended August 31, 2007. The Net Asset Value per share (“NAV”) of the Fund decreased by 7.4% during the six months. The Fund’s closing market price on the New York Stock Exchange was $10.57, representing a discount of 3.29% to the NAV of $10.93. The net assets of the Fund were $232,220,620 on August 31, 2007. The Fund’s benchmark—the Russell/Nomura Small Cap™ Index (“R/N Small Cap Index”)—decreased by 8.9% in United States (“U.S.”) dollar terms. During the six months ended August 31, 2007, the Fund outperformed the R/N Small Cap Index by 1.5%. The R/N Small Cap Index declined by 10.8% in local currency terms for the six months ended August 31, 2007. The R/N Small Cap Index underperformed the broad Japanese stock market, the TOPIX, which declined by 8.2%, in local currency terms. The TOPIX, consisting of all companies listed on the First Section of the Tokyo Stock Exchange (the “TSE”), decreased by 6.3% and the Nikkei Average Index, a price-weighted index of the 225 leading stocks on the TSE, decreased by 3.9% in U.S. dollar terms for the six months ended August 31, 2007. The Japanese yen (“Yen”) appreciated by 2.1% against the U.S. dollar during the period. The Portfolio Equity holdings represented 99.4% of the Fund’s net assets at August 31, 2007. The Fund held 108 portfolio companies, of which 85 were TSE First Section stocks, 12 were TSE Second Section stocks, 10 were JASDAQ stocks and one was other smaller capitalization stocks, comprising 81.1%, 9.2%, 8.6% and 0.5%, respectively, of net assets on August 31, 2007. Stock attribution analysis shows that some holdings in the Services sector, such as AEON DELIGHT CO., Ltd. and MEIKO NETWORK JAPAN CO., Ltd., contributed to the relative performance. Stock holdings from other sectors, such as DTS CORPORATION, DOWA HOLDINGS CO., Ltd. and TAIYO INK MANUFACTURING CO., Ltd., also added value to the portfolio. Some holdings in the Construction sector, such as SURUGA CORPORATION detracted from the relative return, as did some other stocks such as NITTAN VALVE CO., Ltd., MANI, INC. and RYOHIN KEIKAKU CO., Ltd Market Review The Japanese small capitalization market remained almost unchanged over the period from March 2007 to June 2007. The global correction, which was initially triggered by a sharp decline in the Chinese A-share market, was later exacerbated by revelations of worsening problems in the U.S. subprime lending market that investors feared could have wider economic repercussions. Despite the recovery in global stock prices from the sharp downturn in late February, several local factors seemed to drain investor sentiment and caused the Japanese market to extend its underperformance through April. There were further indications that near-term domestic macroeconomic growth conditions were leveling off, while corporate management earnings forecasts were generally conservative— partly due to technical factors relating to changes in the tax code treatment of depreciation. Although corporate earnings forecasts for fiscal year 2007 were generally weaker than the consensus estimates and exerted some downward pressure on the market, nascent signs emerged of a recovery in domestic macroeconomic growth. This providedsome overall support for stocks through June and early July. Further weakening of the Japanese yen against other major currencies also worked in favor of the Japanese stock market, especially towards the end of June. Overseas investors were again net buyers of Japanese stocks in the wake of the Tokyo market's relatively subdued performance over the previous six months, and this helped to support stock prices. Japanese stocks were resilient through the middle of July, but the looming concerns surrounding the U.S. subprime lending crisis later pushed investors towards safe havens, which put downward pressure on stock markets worldwide. Domestic macroeconomic conditions appeared to make no measurable progress, and indicators suggested that growth was waning and the economy had reached a plateau over the last couple of months. Earlier in August, as the extent of the subprime lending crisis in the U.S. became more apparent, credit market problems and the collapse of some hedge funds triggered steep declines in global stock prices. Meanwhile, from the middle of the month, announcements of monetary policy support for the credit markets from the U.S. Federal Reserve and the European Central Bank succeeded in restoring some confidence among investors and provided solid support for the global market. Outlook and Strategy Possible repercussions from the credit market problems in the United States are still being assessed. It is possible that a sudden downturn in the housing market is likely to have an impact on U.S. consumer spending, with implications for Japanese exporters, but the wide distribution of risk resulting from the securitization of mortgage debt could still have unpredictable consequences across the global financial markets. Despite the efforts of the Federal Reserve and the Euro-pean Central Bank to prevent a crisis of confidence in the credit markets, the Fund expects investors to remain cautious and the volatile investment environment to continue for the time being. Any economic slowdown in the U.S. is likely to be offset by continuing growth elsewhere in the global economy, especially in the emerging regions. Since this is rapidly becoming the consensus view, however, the Fund expects these steady fundamentals to provide support rather than acting as a catalyst for a further stock market rally. The Fund upholds the view that steady economic growth in Japan is sustainable, as the long-term growth trend in capital spending continues, eventually to be accompanied by a return to growth in personal consumption as household incomes start to rise. Furthermore, despite domestic problems of its own, such as the lack of lending growth and narrow interestrate spreads, the Japanese financial sector appears to have limited exposure to the asset-backed commercial paper at the heart of the recent credit market turmoil in America and Europe. Further support for the Japanese stock market could come from valuations. In the wake of the summer downturn, the average price-earnings ratio of the TOPIX has decreased to just 16 based on fiscal year 2007 projected earnings. This figure positions the market at the lower end of the medium term expected range and effectively eliminates Japan's valuation premium. The Fund will consider this investment environment when making stock selection decisions, and intends to maintain its emphasis on stocks that can demonstrate relatively steady earnings growth, but that have remained undervalued thus far. We appreciate your continuing support of your Fund. Sincerely, /s/ Shigeru Shinohara Shigeru Shinohara President John F. Wallace The Board of Directors of the Fund regrets that one of its members, John F. Wallace, diedOctober 13, 2007. Mr. Wallace served as a Director for 17 years and provided valuable leadership and guidance to the Board throughout his tenure. AVAILABILITY OF QUARTERLY SCHEDULE OF INVESTMENTS The Fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The Fund’s Forms N-Q are available on the SEC’s Web site at http://www.sec.gov. The Fund’s Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. PROXY VOTING A description of the policies and procedures that the Fund uses to determine how to vote proxies relating to portfolio securities is available (1) without charge, upon request, by calling toll-free 1-800-833-0018; and (2) on the Securities and Exchange Commission’s web site at http://www.sec.gov. Information about how the Fund voted proxies relating to securities held in the Fund’s portfolio during the most recent 12-month period ended June 30 is available (1) without charge, upon request, by calling toll-free 1-800-833-0018; and (2) on the Securities and Exchange Commission’s web site at http://www.sec.gov. SHAREHOLDERS ACCOUNT INFORMATION Shareholders whose accounts are held in their own name may contact the Fund’s transfer agent, Computershare Trust Company, N.A., at (800) 426-5523 for information concerning their accounts. INTERNET WEBSITE Nomura Asset Management U.S.A. Inc. has established an Internet website which highlights its history, investment philosophy and process and products, which includes the Fund. The Internet web address is www.nomura.com. We invite you to view the Internet website. JAPAN SMALLER CAPITALIZATION FUND, INC. FUND HIGHLIGHTS—AUGUST 31, 2007 (Unaudited) KEY STATISTICS Net Assets $232,220,620 Net Asset Value per Share $10.93 Closing NYSE Market Price $10.57 Percentage Change in Net Asset Value per Share*† (7.4%) Percentage Change in NYSE Market Price*† (18.6%) MARKET INDICES Percentage change in market indices:* YEN US$ Russell/Nomura Small Cap™ Index (10.8%) (8.9%) TOPIX (8.2%) (6.3%) Nikkei Average (5.9%) (3.9%) *From March 1, 2007 through August 31, 2007 †Reflects the percentage change in share price ASSET ALLOCATION Japanese Equities TSE First Section Stocks 81.1% JASDAQ Stocks 8.6% TSE Second Section Stocks 9.2% Other Smaller Capitalization Stocks 0.5% Cash and Cash Equivalents 0.3% Total Investments 99.7% Other Assets less Liabilities, Net 0.3% Net Assets 100.0% INDUSTRY DIVERSIFICATION % of Net Assets % of Net Assets Miscellaneous Manufacturing 14.8 Wholesale 3.4 Services 12.7 Telecommunications 3.4 Automotive Equipment and Parts 10.3 Electric 2.6 Machinery and Machine Tools 9.9 Food Manufacturing 1.9 Electronics 7.5 Textiles and Apparel 1.6 Banks and Finance 7.3 Oil and Gas 1.3 Chemicals and Pharmaceuticals 6.3 Transportation 1.2 Retail 5.1 Restaurants 0.8 Information and Software 4.6 Iron and Steel 0.7 Real Estate and Warehouse 4.0 TEN LARGEST EQUITY HOLDINGS BY MARKET VALUE Market % of Security Value Net Assets Nichias Corporation $ 9,237,170 4.0 Tokai Rubber Industries, Ltd. 6,681,998 2.9 Jupiter Telecommunications Co., Ltd. 6,526,436 2.8 Futaba Industrial Co., Ltd. 6,403,211 2.8 Aeon Delight Co., Ltd. 6,108,680 2.6 Kansai Urban Banking Corporation 4,570,348 2.0 Suruga Corporation 4,469,351 1.9 Tokai Rika Co., Ltd. 4,397,410 1.9 Eagle Industry Co., Ltd. 4,233,251 1.8 Disco Corporation 4,214,260 1.8 JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS AUGUST 31, 2007 (Unaudited) % of Market Net Shares Cost Value Assets EQUITY SECURITIES Automotive Equipment and Parts Eagle Industry Co., Ltd. 369,000 $ 3,789,191 $ 4,233,251 1.8 Valves and mechanical seals EXEDY Corporation 105,200 2,681,027 3,051,250 1.3 Drivetrain products Futaba Industrial Co., Ltd. 253,600 5,820,888 6,403,211 2.8 Exhaust system parts Koito Manufacturing Co., Ltd. 239,000 2,829,072 2,702,663 1.1 Lighting equipment Nittan Valve Co., Ltd. 344,200 2,944,938 2,195,725 1.0 Engine valves Teikoku Piston Ring Co., Ltd. 120,300 1,160,223 934,611 0.4 Piston rings and cylinder liners Tokai Rika Co., Ltd. 163,800 4,035,518 4,397,410 1.9 Electronic parts Total Automotive Equipment and Parts 23,260,857 23,918,121 10.3 Banks and Finance The Aichi Bank, Ltd. 11,100 1,211,277 1,115,318 0.5 General banking services Aizawa Securities Co., Ltd. 167,400 1,768,044 1,228,279 0.5 Financial services The Bank of Iwate, Ltd. 21,900 1,276,298 1,249,592 0.5 General banking services The Hachijuni Bank, Ltd. 348,000 2,588,690 2,691,597 1.2 General banking services Iwai Securities Co., Ltd. 151,300 3,806,363 1,917,290 0.8 Financial services Kansai Urban Banking Corporation 1,386,000 5,407,813 4,570,348 2.0 General banking services The Mie Bank, Ltd. 240,000 1,196,664 1,182,960 0.5 General banking services The San-in Godo Bank, Ltd. 213,000 2,001,743 1,737,537 0.8 General banking services Sapporo Hokuyo Holdings, Inc. 118 1,096,704 1,263,067 0.5 General banking services Total Banks and Finance 20,353,596 16,955,988 7.3 See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS—Continued AUGUST 31, 2007 (Unaudited) % of Market Net Shares Cost Value Assets Chemicals and Pharmaceuticals Denki Kagaku Kogyo Kabushiki Kaisha 433,000 $ 1,844,327 $ 2,209,012 1.0 Chemical manufacturer Hisamitsu Pharmaceutical Co., Ltd. 143,500 3,997,820 3,939,143 1.7 Salonpas brand pharmaceuticals Koatsu Gas Kogyo Co., Ltd. 218,000 1,223,320 1,353,032 0.6 High-pressured gases and chemicals Nissan Chemical Industries, Ltd. 93,000 1,154,135 1,164,055 0.5 Chemical producer Sakata Inx Corporation 232,000 1,287,097 1,231,646 0.5 Printing inks Taiyo Ink Mfg Co., Ltd. 88,100 2,377,463 2,502,042 1.1 Resist inks for printed circuit boards Towa Pharmaceutical Co., Ltd. 42,400 1,298,516 2,126,497 0.9 Generic medicine Total Chemicals and Pharmaceuticals 13,182,678 14,525,427 6.3 Electric Mirai Co., Ltd. 271,600 2,603,714 3,458,155 1.5 Plastic molded electric materials SMK Corporation 347,000 2,399,805 2,588,010 1.1 Switches and connectors Total Electric 5,003,519 6,046,165 2.6 Electronics Daishinku Corp. 427,000 2,581,311 2,838,189 1.2 Monolithic crystal filters Enplas Corporation 128,500 1,984,281 1,853,541 0.8 Electronic plastic products Espec Corp. 150,500 2,007,455 1,795,425 0.8 Meteorological testing devices Iriso Electronics Co., Ltd. 48,500 1,692,877 1,172,256 0.4 Electronic connectors JEOL Ltd. 207,000 1,268,749 922,025 0.4 Electronic optics instruments Kanaden Corporation 31,000 199,824 185,446 0.1 Components and devices Macnica, Inc. 93,700 2,757,685 2,329,457 1.0 Semiconductors Roland Corporation 70,700 1,673,836 1,898,028 0.8 Keyboards and synthesizers Sanshin Electronics Co., Ltd. 169,300 2,162,564 2,389,447 1.0 Semiconductors See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS—Continued AUGUST 31, 2007 (Unaudited) % of Market Net Shares Cost Value Assets Shindengen Electric Manufacturing Co., Ltd. 261,000 $ 1,192,499 $ 1,076,939 0.5 Semiconductor equipment Tomen Devices Corporation 59,600 1,243,523 1,039,251 0.5 Semiconductors Total Electronics 18,764,604 17,500,004 7.5 Food Manufacturing DyDo Drinco, Inc. 27,600 1,061,691 1,088,800 0.4 Coffee, green tea and other beverages Ozeki Co., Ltd. 119,600 3,487,592 3,375,994 1.5 Supermarket chain Total Food Manufacturing 4,549,283 4,464,794 1.9 Information and Software Daiwabo Information System Co., Ltd. 129,000 1,758,160 1,612,430 0.7 Information system and software Fujitsu Business Systems, Ltd. 73,900 1,192,883 1,224,809 0.5 Business systems network Sorun Corporation 558,700 4,330,752 3,872,727 1.7 Computer software development SRA Holdings, Inc. 246,100 3,178,424 3,866,390 1.7 Business application software Total Information and Software 10,460,219 10,576,356 4.6 Iron and Steel Osaka Steel Co., Ltd. 93,700 1,729,670 1,596,649 0.7 Electric furnace steelmaker Machinery and Machine Tools Disco Corporation 71,900 4,566,437 4,214,260 1.8 Cutting and grinding industrial machinery Hitachi Construction Machinery Co., Ltd. 81,100 2,072,643 2,856,299 1.2 Construction machinery Kato Works Co., Ltd. 331,000 1,357,892 1,837,222 0.8 Construction and industrial machinery Makino Milling Machine Co., Ltd. 175,000 2,115,266 1,824,852 0.8 Industrial machinery Nippei Toyama Corporation 116,000 1,235,774 986,318 0.4 Industrial machinery NS Tool Co., Ltd. 7,300 390,403 294,911 0.1 Industrial cutting tools O-M Ltd. 265,000 1,340,202 2,058,785 0.9 Automatic packaging equipment See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS—Continued AUGUST 31, 2007 (Unaudited) % of Market Net Shares Cost Value Assets Sanyo Denki Co., Ltd. 234,000 $ 1,763,362 $ 1,337,201 0.6 Small precision motors Senshu Electric Co., Ltd. 38,400 967,268 855,212 0.4 Electric wire and cables Taiho Kogyo Co., Ltd. 84,700 1,200,762 1,145,711 0.5 Metal forgings Yamatake Corporation 101,400 2,505,062 3,299,909 1.4 Industrial automation equipment Yuken Kogyo Co., Ltd. 626,000 2,226,520 2,226,354 1.0 Hydraulic equipment Total Machinery and Machine Tools 21,741,591 22,937,034 9.9 Miscellaneous Manufacturing Dainichi Co., Ltd. 87,800 827,223 681,360 0.3 Oil heating equipment Dowa Holdings Co., Ltd. 346,000 3,392,928 3,864,854 1.7 Various metal-related products Fujikura, Ltd. 385,000 2,610,849 2,289,827 0.9 Wires and cables Fujikura Rubber, Ltd. 23,300 174,808 154,066 0.1 Rubber products Fujimi Incorporated 85,600 2,110,396 2,009,859 0.8 Silicon wafer polishing materials Furuno Electric Co., Ltd. 78,000 967,882 976,305 0.4 Marine equipment Japan Digital Laboratory Co., Ltd. 76,200 965,088 990,610 0.4 Computers for accounting and financial use Kinki Sharyo Co., Ltd. 480,000 2,193,043 1,632,526 0.6 Passenger trains Mani, Inc. 52,200 1,609,130 2,748,673 1.2 Medical goods and equipment Mitsubishi Pencil Co., Ltd. 9,100 128,875 114,923 0.1 Writing instruments Nichias Corporation 880,000 5,682,632 9,237,170 4.0 Building and construction materials Nichiha Corporation 30,400 549,820 342,458 0.2 Ceramic exterior walls and fiber boards Sanyo Special Steel Co., Ltd. 279,000 1,866,844 2,331,322 1.0 Specialty steel products Takiron Co., Ltd. 112,000 393,509 348,051 0.2 Construction materials See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS—Continued AUGUST 31, 2007 (Unaudited) % of Market Net Shares Cost Value Assets Tokai Rubber Industries 359,200 $ 5,670,667 $ 6,681,998 2.9 Rubber and plastic products Total Miscellaneous Manufacturing 29,143,694 34,404,002 14.8 Oil and Gas AOC Holdings, Inc. 202,700 3,154,340 2,965,829 1.3 Refines crude oil, natural gas and minerals Real Estate and Warehouse Daibiru Corporation 259,700 2,493,469 3,201,274 1.4 Leases office buildings, apartments and hotels First Juken Co., Ltd. 41,500 403,751 215,301 0.1 Residential buildings Noel Co., Ltd. 534 1,281,305 590,030 0.2 Maintains real estate property Sanyo Housing Nagoya Co., Ltd. 505 732,126 640,813 0.3 Interior and exterior design Suruga Corporation 253,800 5,703,228 4,469,351 1.9 Multi-unit commercial and residential building Takara Leben Co., Ltd. 25,300 353,469 229,097 0.1 Condominiums Total Real Estate and Warehouse 10,967,348 9,345,866 4.0 Restaurants Hiday Hidaka Corp. 222,100 1,981,615 2,049,505 0.8 Chinese restaurant chain Retail Cawachi Limited 27,800 823,293 770,323 0.3 Drug store chain Felissimo Corporation 60,200 1,750,732 1,088,687 0.5 Catalog shopping IK Co., Ltd. 891 1,129,201 742,212 0.3 Used motorcycles dealer Seijo Corporation 56,800 1,305,866 1,272,355 0.5 Drug store chain Shimamura Co., Ltd. 36,300 3,540,257 3,365,376 1.5 Clothing chain Village Vanguard Co., Ltd. 452 2,484,059 2,071,837 0.9 Books, cd’s, videos and office supplies Yaoko Co., Ltd. 96,200 2,295,147 2,458,043 1.1 Supermarkets Total Retail 13,328,555 11,768,833 5.1 See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS—Continued AUGUST 31, 2007 (Unaudited) % of Market Net Shares Cost Value Assets Services Aeon Delight Co., Ltd. 172,600 $ 3,878,007 $ 6,108,680 2.6 Building management Asahi Net, Inc. 206,000 678,270 517,467 0.2 Internet access Chintai Corporation 2,227 1,858,376 1,007,336 0.5 Real estate information magazines DTS Corporation 93,200 3,314,244 3,298,546 1.4 System and network engineering Human Holdings Co., Ltd. 485 810,302 281,341 0.1 Exam preparation classes Maeda Corporation 293,000 1,351,304 1,130,571 0.5 General contractor Meiko Network Japan Co., Ltd. 568,700 3,205,585 3,264,582 1.4 Private schools and academic tutoring Nippo Corporation 293,000 2,337,173 2,311,727 1.0 Heavy construction Nissay Dowa General Insurance Company, Limited 216,000 1,229,322 1,288,412 0.6 Automobile, fire, accident, and marine insurance Relo Holdings, Inc. 59,000 1,182,242 1,196,858 0.5 Housing maintenance Resorttrust, Inc. 97,700 2,271,350 2,146,541 0.9 Timeshare resort hotels Tempstaff Co., Ltd. 2,049 3,162,781 2,741,551 1.2 Employment and outsourcing Totetsu Kogyo Co., Ltd. 89,000 573,925 551,616 0.2 Civil engineering work Yahagi Construction Co., Ltd. 540,000 3,175,552 2,023,048 0.9 General contractor Yoshimoto Kogyo Co., Ltd. 113,600 1,729,473 1,651,365 0.7 Television and radio producer Total Services 30,757,906 29,519,641 12.7 Telecommunications Daimei Telecom Engineering Corp. 120,000 1,297,772 1,311,408 0.6 Wire installations and related works Jupiter Telecommunications Co., Ltd.† 8,495 6,453,413 6,526,436 2.8 Cable television broadcasting Total Telecommunications 7,751,185 7,837,844 3.4 See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS—Continued AUGUST 31, 2007 (Unaudited) Shares Cost Market Value % of Net Assets Textiles and Apparel Workman Co., Ltd. 90,900 $ 1,968,253 $ 3,844,879 1.6 Uniforms Transportation Alps Logistics Co., Ltd 108,100 1,173,720 1,286,805 0.6 Trucking Iino Kaiun Kaisha, Ltd 115,200 1,038,021 1,462,810 0.6 Oil tankers Total Transportation 2,211,741 2,749,615 1.2 Wholesale Kondotec, Inc. 244,500 1,949,575 2,032,487 0.9 Construction materials Nagase & Company, Ltd. 318,000 4,037,450 3,865,027 1.7 Dyestuff Ryoden Trading Company, Ltd. 242,000 1,814,081 1,873,831 0.8 Electronic components. Total Wholesale 7,801,106 7,771,345 3.4 TOTAL INVESTMENTS IN EQUITY SECURITIES $ 228,111,760 $ 230,777,897 99.4 INVESTMENTS IN FOREIGN CURRENCY Hong Kong Shanghai Bank-Tokyo Non-interest bearing account JPY 73,955,719 $ 638,402 $ 638,402 0.3 TOTAL INVESTMENTS IN FOREIGN CURRENCY $ 638,402 $ 638,402 0.3 TOTAL INVESTMENTS $ 228,750,162 $ 231,416,299 99.7 OTHER ASSETS LESS LIABILITIES, NET 804,321 0.3 NET ASSETS $ 232,220,620 100.0 † Non-income producing security. Portfolio securities and foreign currency holdings were translated at the following exchange rate as of August 31, 2007. Japanese YenJPY¥ 115.85 $1.00 See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. STATEMENT OF ASSETS AND LIABILITIES AUGUST 31, 2007 (Unaudited) ASSETS: Investments in securities, at market value (cost—$228,111,760) $ 230,777,897 Investments in foreign currency, at market value (cost—$638,402) 638,402 Receivable for investments sold 1,565,377 Receivable for dividends and interest, net of withholding taxes 170,566 Prepaid expenses 39,852 Cash or cash equivalents 232,934 Total Assets 233,425,028 LIABILITIES: Payable for investments purchased 763,730 Accrued management fees 189,236 Other accrued expenses 251,442 Total Liabilities 1,204,408 NET ASSETS: Capital stock (par value of 21,242,170 shares of capital stock outstanding, authorized 100,000,000, par value $0.10 each) 2,124,217 Paid-in capital 236,685,938 Accumulated net realized loss on investments and foreign currency transactions (9,331,074 ) Unrealized net appreciation on investments and foreign exchange 2,665,085 Accumulated net investment income 76,454 Net Assets $ 232,220,620 Net asset value per share $ 10.93 See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. STATEMENT OF OPERATIONS FOR THE SIX MONTHS ENDED AUGUST 31, 2007 (Unaudited) INCOME: Dividend income (less $126,906 withholding taxes) $ 1,686,034 Interest income 9,913 Total Income $ 1,695,947 EXPENSES: Management fees 1,125,254 Custodian fees 214,805 Legal fees 70,895 Directors’ fees and expenses 65,568 Auditing and tax reporting fees 48,080 Shareholder reports 32,649 Registration fees 25,482 Annual meeting expenses 16,192 Miscellaneous fees 7,544 Transfer agency fees 6,624 Insurance 6,400 Total Expenses 1,619,493 INVESTMENT INCOME—NET 76,454 REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY: Realized gain (loss) on investments and foreign currency transactions: Net realized loss on investments (5,484,955 ) Net realized loss on foreign exchange (57,027 ) Net realized loss on investments and foreign exchange (5,541,982 ) Change in net unrealized appreciation on translation of foreign currency and other assets and liabilities denominated in foreign currency 6,532,080 Change in net unrealized depreciation on investments (19,449,672 ) Net realized and unrealized loss on investments and foreign exchange (18,459,574 ) NET DECREASE IN NET ASSETS RESULTING FROM OPERATIONS $ (18,383,120 ) See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. STATEMENT OF CHANGES IN NET ASSETS For the Six Months Ended For the Year August 31, Ended 2007 February 28, (Unaudited) 2007 FROM INVESTMENT ACTIVITIES: Net investment income (loss) $ 76,454 $ (536,696 ) Net realized gain (loss) on investments (5,484,955 ) 13,228,041 Net realized loss on foreign exchange (57,027 ) (109,655 ) Change in net unrealized depreciation on investments and foreign exchange (12,917,592 ) (50,309,049 ) Decrease in net assets derived from investment activities and net decrease in net assets (18,383,120 ) (37,727,359 ) FROM CAPITAL SHARE TRANSACTIONS: Reinvestment of 113,658 shares 0 1,432,387 Increase in net assets derived from capital share transactions 0 1,432,387 FROM DISTRIBUTIONS TO SHAREHOLDERS: From net capital gains 0 (35,126,187 ) Decrease in net assets 0 (35,126,187 ) NET ASSETS: Beginning of period 250,603,740 322,024,899 End of period (including accumulated net investment income of $76,454 in 2007) $ 232,220,620 $ 250,603,740 See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. NOTES TO FINANCIAL STATEMENTS August 31, 2007 (Unaudited) 1. Significant Accounting Policies Japan Smaller Capitalization Fund, Inc. (the “Fund”) is registered under the Investment Company Act of 1940 as a non-diversified, closed-end management investment company. The Fund was incorporated in Maryland on January 25, 1990 and investment operations commenced on March 21,1990. The following is a summary of significant accounting policies followed by the Fund. In the opinion of management, all material adjustments, consisting of normal recurring adjustments, considered necessary for a fair presentation have been included. (a) Valuation of Securities—Investments traded in the over-the-counter market are valued at the last reported sales price as of the close of business on the day the securities are being valued or, if none is available, at the mean of the bid and offer price at the close of business on such day or, if none is available, the last reported sales price. Portfolio securities which are traded on stock exchanges are valued at the last sales price on the principal market on which securities are traded or lacking any sales, at the last available bid price. Short-term debt securities which mature in 60 days or less are valued at amortized cost if their original maturity at the date of purchase was 60 days or less, or by amortizing their value on the 61st day prior to maturity if their term to maturity at the date of purchase exceeded 60 days. Securities and other assets for which market quotations are not readilyavailable are valued at fair value as determined in good faith by or under the direction of the Board of Directors of the Fund. (b) Foreign Currency Transactions—Transactions denominated in Japanese yen (“Yen”) are recorded in the Fund’s records at the current prevailing rate at the time of the transaction. Asset and liability accounts that are denominated in Yen are adjusted to reflect the current exchange rate at the end of the period. Transaction gains or losses resulting from changes in the exchange rate during the reporting period or upon settlement of foreign currency transactions are included in operations for the current period. The net assets of the Fund are presented at the exchange rate and market values at the end of the period. The Fund does not isolate that portion of the change in unrealized appreciation (depreciation) included in the statement of operations arising as a result of changes in Yen rates at August 31, 2007 on investments and other assets and liabilities. Net realized foreign exchange gains or losses includes gains or losses arising from sales of portfolio securities, sales and maturities of short-term securities, currency gains or losses realized between the trade and settlement dates on securities transactions, the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the Fund’s books, and the U.S. dollar equivalent of the amounts actually received or paid. JAPAN SMALLER CAPITALIZATION FUND, INC. NOTES TO FINANCIAL STATEMENTS—Continued (Unaudited) (c) Security Transactions, Investment Income and Distributions to Shareholders
